Title: Executive Pardon, 20 July 1812 (Abstract)
From: Madison, James
To: 


20 July 1812. “Whereas it has been made to appear to me that a certain D. McKenny, a private in the Marine Corps of the United States, has been sentenced, by a Court Martial to suffer death—Now be it known, That I James Madison, President of the UStates, for divers good causes and considerations, do by these presents pardon and remit the sentence aforesaid; requiring all persons whom it may concern to Govern themselves accordingly.”
